DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tool”, “shoulder”, “straight-walled tip”, “pin”, and “the tool comprising a tip extending from a shoulder” in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Note that if these features are shown in the figures then they simply need to be labeled and referenced in the specification.  These features need to be labeled in order to clearly understand what is being claimed. 

Claim Interpretation
For the purpose of this examination, the claimed vertical force unit of “pounds” will be interpreted as pound-force (lbf).
For the purpose of this examination, the claimed tool comprising the pin terminating in the tip is those shown in figures 15, 16A, and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “the dovetail groove defining a base and sidewalls in a vertical cross-section” and “the tool comprising, in the vertical cross-section”.  It is unclear as how the groove and tool can have the same cross section.  For the purpose of this examination, this limitation will be interpreted “the dovetail groove defining a base and sidewalls in a vertical cross-section of the dove tail groove” and “the tool comprising, in a vertical cross-section of the tool”.
Claim 27 recites “plunging the tool including the pin to within the aluminum piece and the tip to within the dovetail groove of the steel piece with a vertical force from about 1,000 pounds to about 25,000 pounds through the thickness of the aluminum piece to a depth greater than the thickness of the aluminum piece to enter the dovetail groove of the steel piece”.  First, is unclear as to what “plunging the tool including the pin” means since the pin is part of the tool.  Second, it is unclear if only the tip is be within the groove.  Third, what is going through the thickness of the aluminum piece, the tool, the pin, and/or the tip?   For the purpose of this examination, this limitation will be interpreted will be interpreted as noted in the rejection of the claim.
Claim 27 recites “the tool comprising a tip extending from a shoulder”.  It is unclear how this can be when figures 15, 16A, and 18 show the tip extending from the frustal-conical portion of the pin.  For the purpose of this examination, this limitation will be interpreted as noted in the rejection of claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2004/0057782 A1) in view of Das et al. (US 2018/0050419 A1), Bozzi et al. “Intermetallic compounds in Al 6016/IF-steel friction stir spot welds”, and Nagano (US 2009/0072007 A1).
Regarding claim 27, Okamoto teaches:
A method for joining of an aluminum piece [Al member (2); 0023 and figures 3-4] to steel piece [steel member (3)] comprising: 
engaging a steel surface of a steel piece with an aluminum surface of an aluminum piece, [see figure (3)] wherein the steel surface defines a dovetail groove [dovetail pit (4)] in the steel piece, the dovetail groove defining a base and sidewalls in a vertical cross-section, and the aluminum piece defines a thickness [see figure 3]; and 
friction stir welding (FSW) the aluminum and the steel of the surfaces with a friction stir welding tool [FSW with probe (4); 0029], the tool comprising, in the vertical cross section a pin [pin (1b)], 
the friction stir welding comprising: 
plunging the tool including the pin to within the aluminum piece and to within the dovetail groove of the steel piece and through the thickness of the aluminum piece to a depth greater than the thickness of the aluminum piece to enter the dovetail groove of the steel piece [insertion of the probe (1) is stopped before pin (1b) contacts the bottom of pit (4); see figure 4], the tool comprising a tip [pin (1b)] extending from a shoulder [shoulder (1a)]; 
heating both the steel and the aluminum of the pieces to a temperature between from about 300°C to about 600°C to plasticize and flow at least some of the aluminum of the aluminum piece into the dovetail groove of the steel piece [470°C; 0045-0047]; 
Okamoto does not teach:
the tool comprising, in the vertical cross-section, the pin having frustal-conical sidewalls and terminating in a straight-walled tip,
plunging the tip within the dovetail groove and plunging with a vertical force from about 1,000 pounds to about 25,000 pounds;
the tip engaging the steel piece during the friction stir welding to generate a higher temperature at the tip than is generated at the shoulder;
wherein at least a portion of the straight-walled tip engages the base of dovetail groove of the steel piece, forming intermetallic features within the dovetail groove of the steel piece and between the aluminum and the steel pieces; and 
traversing the friction stir welding tool at a rate between 10 mm/min to 200 mm/min; and rotating the tool at an rpm from between about 10 rpm to about 1000 rpm.
Concerning the welding parameters: plunge depth, rotational speed, travel speed, etc. 
Das teaches FSW Al plate (110) to steel plate (120) with tool (10), wherein the pin (20) penetrates through the Al plate into the steel plate distance (160), 0.05-0.15mm, to form an intermetallic layer less than 2µm and wherein the process parameters are 400-600 RPM, 7-25 kN, and 60-120 mm/min; 0008, 0039, 0043, 0046,0057 and figures 1-2.   
Bozzi teaches friction stir welding Al to steel wherein an intermetallic compound (IMC) layer seems necessary to improve the weld strength, but if the layer is too thick, cracks initiate, and propagate easily through the hard IMC tangles; abstract and conclusion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Das intermetallic forming method and engage the tip of the FSW tool with the bottom of the pit in the steel piece in order to improve the weld strength as taught by Bozzi.  In doing so, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the parameters taught by Das in order to form the desired intermetallic layer thickness.  
Das and the claims differ in that Das does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Das overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Concerning the tool shape:
Nagano teaches FSW tool (30) comprising tapering spiraled probe (31) extending from shoulder (2a) and extending from the probe is straight-walled 1 mm projection (4) with a convex face, wherein the tool improves efficiency and quality of the weld; 0009 and figure 13.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Nagano FSW tool into the prior art process in order to improve efficiency and quality of the weld, minus any unexpected results.  Note that in doing so, projection (4) would be within the groove since it only penetrates the steel 0.05-0.15mm according to Das.  
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result; such as shoulder/tip temperature, material temperature, etc.  This reasoning applies to any claim below where a result is claimed.   
Regarding claim 30, these claims are addressed in the rejection of claim 27:
wherein the intermetallic features have a thickness from 100 nm to 2.2 um at the base of the dovetail groove of the steel piece.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735   

/ERIN B SAAD/Primary Examiner, Art Unit 1735